TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2016



                                     NO. 03-16-00236-CV


                                  8 Mile Park, L. P., Appellant

                                                v.

                   Texas Commission on Environmental Quality, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
          VACATED AND DISMISSED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 11, 2016. Having

reviewed the record and the parties’ arguments, the Court holds the trial court lacked jurisdiction

over the suit.   Therefore, the Court vacates the trial court’s judgment and dismisses the

underlying suit for judicial review. Appellant shall pay all costs relating to this appeal, both in

this Court and the court below.